      Case 1-19-41313-cec            Doc 146       Filed 08/10/20     Entered 08/10/20 11:24:43




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X
In Re:                                                              Chapter 11

CORT & MEDAS ASSOCIATES, LLC,                                       Case No.: 19-41313 (CEC)

                                    Debtor.
---------------------------------------------------------X

                       ORDER WITH RESPECT TO THE CLAIMS OF 1414
                      UTICA AVENUE LENDER LLC AND EMPIRE STATE
                        CERTIFIED DEVELOPMENT CORPORATION

                    Upon the application of 1414 Utica Avenue Lender LLC (“1414 Lender”), dated May

12, 2020, seeking the entry of an Order (i) pursuant to 11 U.S.C. §§ 101(5), 105(a), 501(a) 502(a)

and Federal Rules of Bankruptcy Procedure 3001, 3007, 3012 (a) declaring that 1414 Lender is the

holder of Claim No. 7-1 (“1414 Lender’s Claim”) pursuant to, inter alia, that first lien mortgage

encumbering the real property of the Debtor commonly known as 1414 Utica Avenue, Brooklyn,

New York (the “Property”), (b) which is entitled to payment prior in time to any claim (or lien) of

mortgagee, Empire State Certified Development Corporation (“ESCDC”), and to the extent that this

Court determines that ESCDC should otherwise be entitled to payment on account of the proof of

claim filed by ESCDC (Claim No. 6-1) (“ESCDC’s Claim”) prior in time to that of 1414 Lender,

alternatively, (c) determining that the amount of the ESCDC Claim to be entitled priority as of

March 31, 2020 was not more than $154,995.00, and (ii) granting 1414 Lender such further and

different relief as the Court may deem just and proper [ECF Doc#111 & 112] (the “Motion”); and

ESCDC having filed a response to the Motion on June 17, 2020 [ECF Doc#116] (the “ESCDC

Response”); and 1414 Lender having filed a reply to the ESCDC Response on June 24, 2020 [ECF

Doc#121]; and upon all the pleadings and proceedings had in this case; and upon the record of the

hearing held on June 24, 2020 with regard to the Motion; and after due deliberation and sufficient

cause appearing therefor; and for the reasons set forth on the record at the hearing, which are hereby

incorporated by reference as the Court’s findings of fact and conclusions of law;


{LG 00410443 1 }1
     Case 1-19-41313-cec             Doc 146     Filed 08/10/20    Entered 08/10/20 11:24:43




                    IT IS HEREBY:

                    ORDERED, that the Motion be, and is hereby DENIED to the extent set forth herein;

and it is further

                    ORDERED, that 1414 Lender’s Claim is senior to ESCDC’s Claim with respect to

principal and non-default rate interest; and it is further

                    ORDERED, that 1414 Lender remains bound by the terms and conditions of the

Third Party Lender Agreement, dated December 29, 2009 (the “Intercreditor Agreement”), and is

therefore subordinated to the ESCDC as set forth in the Intercreditor Agreement; and it is further

                    ORDERED, that pursuant to the terms of the Intercreditor Agreement, that portion of

1414 Lender’s Claim relating to Default Charges, as defined in the Intercreditor Agreement

including “escalated interest after default due under the Third Party Loan,” in the amount of

$569,204.10 as set forth in Exhibit Z to 1414 Lender’s Motion [ECF Doc # 111-33], is subordinated

to ESCDC’s Claim; and it is further

                    ORDERED, this Court retains jurisdiction to resolve all matters arising under or

related to this Order, and to interpret, implement, and enforce the provisions of this Order.




                                                                   ____________________________
 Dated: Brooklyn, New York                                                 Carla E. Craig
        August 10, 2020                                            United States Bankruptcy Judge


{LG 00410443 1 }2
